NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

OFFICE AUTOMATION & TRAINING
CONSULTANTS CORPORATION,
Appellant,

V.

JOHN MCHUGH, SECRETARY OF THE ARMY,
Appellee.

2012-1242

Appeal from the Armed Services Board of Contract
Appeals in no. 56838, Administrative Judge Diana S.
Dickinson.

ON MOTION

ORDER

The Secretary of the Army moves without opposition
for a 7 -day extension of time, until July 9, 2012, to file its
initial brief, and for a 'Y-day extension of time, until
August 2, 2012, for Office Automation & Training Con-
sultants Corporation to file its reply brief.

OFFICE AUTOMATION V. A.RMY 2

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted.

FoR THE CoURT

JUL 15 mm /S/ Jan H@rbaly w
Date J an Horbaly
Clerk

cc: Harold D. Lester, Jr., Esq. .

Daniel B. Abrahams Esq.

’ F|LED
526 u.~.iggv,gg,f$¢',§%‘€rr‘°“
‘ JuL 1 6 2012

JAN HORBAI.V
CI.E¥K